Citation Nr: 0326217
Decision Date: 10/03/03	Archive Date: 01/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-16 491A	)	DATE OCT 03, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the veterans income for Department of Veterans Affairs pension purposes for the years of 1995, 1996, 1997, 1998, 1999, and 2000, was accurately counted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


 IN THE APPEAL OF                                                                 C 20 615 788
      EDWARD L. PIERCE
  


INTRODUCTION

The veteran had active service from February 1954 to December 1957.  Although the veteran was scheduled for a Board hearing in November 2003, that hearing has been canceled.  


REMAND

The veteran has not been afforded notice of the Veterans Claims Assistance Act of 2000 (VCAA).  For that reason, the veterans claim must be remanded so that the RO can prepare a VCAA letter.  Accordingly, this case is REMANDED for the following:

1.  The veteran should be sent a VCAA letter regarding his claim whether income was counted accurately to determine the rate payable for non-service connected pension in the years 1995, 1996, 1997, 1998, 1999, and 2000.  Appropriate assistance to the veteran pursuant to that statute should be accomplished.  The letter should cite the relevant portions of the statute and its implementing regulations.  

2.  After completion of required VCAA development and notification, the veterans claim regarding whether income was counted accurately to determine the rate payable for non-service connected pension in the years 1995, 1996, 1997, 1998, 1999, and 2000 should be readjudicated.  If the veterans claim remains denied, the appellant and the appellants representative, if any, should be provided with a supplemental statement of the 
 
IN THE APPEAL OF                                                      C 20 615 788
       EDWARD L. PIERCE


case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     ______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).
